Citation Nr: 0112454	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  96-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic cervical 
syndrome.

2.  Entitlement to service connection for chronic lumbar 
syndrome.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to an increased evaluation for post 
concussion syndrome with anxiety symptoms and history of 
headaches and dizziness, currently evaluated as 10 percent 
disabling.

6.  Entitlement to increased evaluations for bilateral 
varicose veins, evaluated as 10 percent disabling through 
October 26, 1998, and 20 percent disabling for each leg from 
October 27, 1998.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active service from April 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in August 
1994 by the Department of Veterans Affairs (VA) regional 
office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned in July 2000.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that any current chronic sinusitis is not 
related to the veteran's active duty service.




CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  Treatment records/information have 
been obtained.  The Board also finds that VA has met its duty 
to notify the appellant of information and evidence needed to 
substantiate and complete a claim.  In the statement of the 
case the veteran has been advised of the relevant laws and 
regulations in order to establish service connection for 
chronic sinusitis and why his claim was denied.  Therefore, 
the Board will decide this issue based on the evidence of 
record.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

After reviewing the claims files, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
chronic sinusitis for the reasons set forth below.

First, the veteran's service medical records are negative for 
complaints or treatment for chronic sinusitis.  Although the 
veteran contends that he injured his sinuses as a result of a 
confirmed motor vehicle accident during service, there is no 
medical evidence during service that he injured his sinuses 
as a result.  Therefore, there is no evidence that chronic 
sinusitis was diagnosed during service.

Second, the post-service medical evidence of record fails to 
medically link a currently diagnosed chronic sinusitis to the 
veteran's military service.  For example, on a VA ear, nose 
and throat examination in December 1993, x-rays of the 
sinuses showed the frontal sinuses were undeveloped and 
otherwise the rest of the paranasal sinuses were well aerated 
without evidence of mucoperiosteal wall thickening.  The 
sphenoid sinuses were clear.  The pertinent diagnosis was 
that there was no present evidence of active sinus disease.  
Moreover, the remaining post service VA and non VA medical 
evidence is negative for a diagnosed chronic sinusitis that 
is related to an incident or injury in service.

Therefore, given that the service medical records are 
negative for a diagnosed chronic sinusitis, and there is no 
post service medical evidence medically linking a current 
chronic sinusitis to an incident or injury during the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for chronic sinusitis.  Hence, this 
claim is denied.

The Board has considered the evidence of record that favors 
the veteran's claim. Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  For example, the veteran's own 
contentions and testimony are the only evidence of record 
that favors his claim.  Although the veteran contends that he 
developed his claimed current chronic sinusitis as a result 
of military service, as a lay person untrained in the fields 
of medicine and/or science, he is not competent to render 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran has also not asserted that 
any of his physicians attributed a current chronic sinusitis 
to service.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for chronic sinusitis is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic sinusitis is denied.


REMAND

The Board regrets that it must remand the remaining issues 
for the procedural reasons set forth below.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the veteran's service medical records confirm 
that he was involved in a motor vehicle accident during 
service.  The veteran now contends that he experiences 
cervical and lumbar syndrome as a result of the accident.  
The Board finds that a VA examination with nexus opinion is 
warranted, based on an examination of the veteran and a 
review of the claims file, in order to determine whether the 
veteran's claims are true.

In addition, according to a June 1993 letter, the veteran's 
private physician appeared to indicate that the veteran's 
irritable bowel syndrome may be related to his service-
connected post concussion syndrome with anxiety symptoms and 
history of headaches and dizziness.  Accordingly, the veteran 
should be examined for irritable bowel syndrome and an 
opinion should be provided as to its relationship to 
psychiatric disability.

In addition, with respect to both increased rating claims for 
post concussion syndrome with anxiety symptoms and history of 
headaches and dizziness, and for bilateral varicose veins, 
the Board finds that a current examination is required in 
order to accurately assess the veteran's disabilities.  The 
March 1999 VA psychiatric opinion does not provide the 
necessary information to ascertain the proper diagnosis of 
psychiatric disability.  Further, with respect to the claim 
for increased ratings for bilateral varicose veins, the 
veteran has not been provided the revised rating criteria.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his claimed 
disorders on appeal.  After obtaining any 
necessary consent, the RO should request 
copies of any records specifically 
relating to treatment for the issues 
discussed in this Remand.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  Then, the RO should arrange for an 
examination of the veteran by a 
physician(s) with appropriate expertise 
in order to determine the presence and 
etiology of any cervical or lumbar spine 
disabilities and irritable bowel 
syndrome.  The examination(s) should be 
conducted at a VAMC or, if possible, by a 
private physician if the veteran is 
unable to report for a VA examination.  
The physician(s) should be asked to 
review the claims folders, examine the 
veteran and offer an opinion as to the 
etiology of any diagnosed cervical spine, 
lumbar spine and bowel disorders.  
Medical opinion(s) should be provided as 
to whether any of the foregoing 
disabilities are more likely than not 
related to service and, if not, then 
whether they are more likely than not 
related to any or all of the veteran's 
service-connected disabilities.  In 
addition, an opinion should be provided 
with respect to whether the veteran's 
irritable bowel syndrome is etiologically 
connected, to include on an aggravation 
basis, to the service-connected post 
concussion syndrome with anxiety symptoms 
and history of headaches and dizziness.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report(s) should be typed.  

4.  The veteran should be appropriately 
scheduled for a peripheral vascular 
examination in order to determine the 
severity of his bilateral varicose veins.  
All indicated tests and studies should be 
performed.  The claims file, a copy of 
this remand, and the old and new criteria 
for Diagnostic Code 7120 must be made 
available to the examiner for use in the 
study of the veteran's case.  The 
examiner should note in writing that the 
claims files and the old and new criteria 
of Diagnostic Code 7120 were provided.  
Findings should be reported consistent 
with both the old and the new rating 
criteria.  In this regard, the examiner 
should refrain from generally describing 
the varicose veins as "moderately severe" 
or "severe," when addressing the old 
rating criteria.  This should include a 
measurement of the diameter of the 
varicosities. 

5.  The veteran should also be 
appropriately scheduled for a 
neuropsychiatric examination in order to 
determine the severity of the service-
connected post concussion syndrome with 
anxiety symptoms and history of headaches 
and dizziness.  The claims folders and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests, including psychological testing, 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should identify diagnostically 
all symptoms and clinical findings that 
are manifestations of the service-
connected post concussion syndrome and 
render an opinion for the record as to 
the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people, and the degree 
to which they affect his industrial 
impairment.  The examiner should report 
findings consistent with both the old and 
the new rating criteria.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) Scale score.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



